DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The identifier for claim 1 in the response filed on 7/1/22 is “Currently Amended”. The examiner could not find any difference between the claims filed on 9/23/19 and the set of claims filed on 7/1/22. Therefore, the examiner does not know if the comments provided by applicant (7/1/22) with respect to the rejections presented in the Non-Final Office Action dated 4/11/22 are directed to an original version of the claims or an amended version of the claims. 
Response to Arguments
3.	Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Taniguchi not teaching the current capacity of the first power supply connector being smaller than a current capacity of the second power supply connector, as pointed out by the examiner in the rejection of claim 1, the size and type of connector used to connect the first and second power supplies to the first and second inverters is considered a design choice. The intended goal for selecting the different sizes of the connectors is not part of the pending claims and as described before is considered a design choice.
Additionally, design engineers can select from a wide range of connectors depending upon the physical requirement of their design. Depending on the electrical current needed to be carried and the purpose of the device, one of several power connector types may be appropriate. Therefore, the rejection of claims 8-17 under Taniguchi will be made final.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Patent 8928264).
Claim 8, Taniguchi teaches a drive device for an electric machine comprising: An electric machine 10 having a first three-phase winding 14 and a second three-phase winding 16; a first inverter INV1 that supplies current to the first winding 14; a second inverter INV2 that supplies current to the second winding 16; a first energy source 20 connected to the first inverter via switch 32; and a second energy source 22 connected to the second inverter via a connector in the form of a wire or cable (a second switch connecting the second battery to the second inverter could also be provided as described in col. 7 lines 64-67), wherein the two batteries have different voltage (one higher than the other one for different required speeds of the motor as described in col. 4 lines 18-26) and current capacities as described by expressions C1 (described in col. 5 line 42) and C2 (described in col. 6 lines 6-8).
Taniguchi discloses the claimed invention except for the reference to the connector between the first battery and the first inverter having a smaller capacity than the connector between the second battery and the second inverter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select different types of connector (wires, transistors, relay, and any other type of switch) for connecting the batteries to the inverters as set forth in col. 7 lines 31-39, since selection of specific electrical elements depends on the intended use of the overall control system.
Claim 9, Taniguchi describes in col. 6 lines 10-18 that the output power or torque from the different batteries and connectors is equal.
Claim 10, Taniguchi describes 40 controls operation of inverter INV1 and inverter INV2, when the plurality of switches in said inverters are turned ON and OFF, based on the desired speed of the motor.
Claim 11, Taniguchi describes in col. 5 lines 64-67 that the induced voltage depends on the numbers of turns in a specific winding 14/16.
Claims 12-13, Taniguchi describes connectors 32 being provided independently from the inverters (see fig. 1).
Claims 14-15, Taniguchi also includes a secondary switch 30, which includes dual switches, for connecting inverters INV1 and INV2.
Claims 16-17, Taniguchi describes his control system being use with an electric power steering device, see col. 3 lines 25-26.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846